PARK, Judge,
concurring.-
For many years, coroners were paid on a fee basis. In 1956, the legislature established a schedule of minimum salaries to be paid by counties graduated according to population, with authority in the counties to pay salaries in excess of the statutory minimum. City of Lexington v. Hager, Ky., 337 S.W.2d 27, 30 (1960); 1956 Ky.Acts, ch. 143. Under the 1956 legislation, Carey was entitled to a minimum monthly salary of $50.00 per month as coroner (based upon the population of Washington County). If the 1974 amendment to KRS 64.530 applied to Carey, increasing his minimum monthly salary from $50.00 to $150.00, there would be a violation of sections 161 and 235 of the Kentucky Constitution unless the increase can be justified under the “rubber dollar” doctrine. Commonwealth v. Hesch, Ky., 395 S.W.2d 362 (1965). However, there is nothing in the present record that indicates that the minimum salary fixed by the 1974 legislation equals, in real value, the minimum salary fixed by the legislature in 1956. This court cannot assume that fifty 1956 dollars equal one hundred fifty 1974 dollars.
Because of an absence of any proof justifying application of the “rubber dollar” doctrine, I concur in the result reached by the majority opinion to affirm the judgment of the circuit court.